 


109 HR 3870 IH: To amend part D of title XVIII of the Social Security Act to delay for 2 years implementation of the Medicare prescription drug benefit for individuals who are not lowest-income subsidy eligible individuals.
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3870 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Flake (for himself, Mr. Pence, and Mr. Hensarling) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend part D of title XVIII of the Social Security Act to delay for 2 years implementation of the Medicare prescription drug benefit for individuals who are not lowest-income subsidy eligible individuals. 
 
 
1.Delay in implementation of medicare prescription drug program for all but lowest-income subsidy eligible individuals 
(a)In generalSection 1860D–1(a) of the Social Security Act (42 U.S.C. 1395w-101(a)) is amended by adding at the end the following new paragraph: 
 
(4)Limitation during 2006 and 2007 
(A)In generalWith respect to benefits during 2006 and 2007, no individual shall be treated as a part D eligible individual unless the individual is described in section 1860D–14(a)(1). 
(B)TransitionFor individuals who would be part D eligible individuals but for subparagraph (A), the enrollment-related provisions of this part (and related provisions of part C) shall be applied as if any dates otherwise specified had been delayed for 2 years.. 
(b)Continuation of drug discount card program for nonqualifying individualsSection 1860D–31(a)(2) of such Act (42 U.S.C. 1395w-141(a)(2)) is amended by adding at the end the following new subparagraph: 
 
(D)Continuation for certain individualsNotwithstanding any other provision of this section, this section shall continue to operate during 2006 and 2007 in the same manner it operated during 2005 in the case of discount card eligible individuals who would be part D eligible individuals during such period but for the application of section 1860D–1(a)(4)(A).. 
(c)Effective dateThe amendments made by this section shall be effective as if included in the enactment of Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173).  
 
